

115 S2769 IS: To require the Secretary of Health and Human Services to provide for an action plan on recommendations for changes under Medicare and Medicaid to prevent opioids addictions and enhance access to medication-assisted treatment, and for other purposes.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2769IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Heller (for himself, Mr. Menendez, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of Health and Human Services to provide for an action plan on
			 recommendations for changes under Medicare and Medicaid to prevent opioids
			 addictions and enhance access to medication-assisted treatment, and for
			 other purposes.
	
		1.Action plan on recommendations for changes under Medicare and Medicaid to prevent opioids
			 addictions and enhance access to medication-assisted treatment
 (a)In generalNot later than January 1, 2019, the Secretary of Health and Human Services (in this section referred to as the Secretary), in collaboration with the Pain Management Best Practices Inter-Agency Task Force convened under section 101(b) of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198), shall develop an action plan that provides recommendations described in subsection (b).
 (b)Action plan componentsRecommendations provided under the action plan under subsection (a) shall include recommendations on the following:
 (1)Recommendations on changes to the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act that would enhance coverage and reimbursement under such programs of all medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treat and minimize risk of opioid addiction, including recommendations on changes to the Medicare prospective payment system for hospital inpatient department services under section 1886(d) of such Act (42 U.S.C. 1395ww(d)) and the Medicare prospective payment system for hospital outpatient department services under section 1833(t) of such Act (42 U.S.C. 1395l(t)) that would allow for separate reimbursement for such therapies to encourage development and adoption of such therapies, if medically appropriate.
 (2)Recommendations for payment and service delivery models to be tested by the Center for Medicare and Medicaid Innovation and other federally authorized demonstration projects, including value-based models, that may encourage the use of appropriate medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treat and minimize risk of opioid addiction.
 (3)Recommendations for data collection that can facilitate research and policy making regarding prevention of opioid addiction and coverage and reimbursement under the Medicare program and the Medicaid program of appropriate opioid addiction treatments.
 (4)Recommendations for provider education that can expand patient access to the full range of medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treat and minimize risk of opioid addiction.
 (5)Recommendations for policies under the Medicare program and under the Medicaid program that can expand access for rural, or medically underserved communities to the full range of medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treatment and minimize risk of opioid addiction.
				(c)Stakeholder meetings
 (1)In generalBeginning not later than 3 months after the date of the enactment of this Act, the Secretary shall convene a public stakeholder meeting to solicit public comment on the components of the action plan recommendations described in subsection (b).
 (2)ParticipantsParticipants of meetings described in paragraph (1) shall include representatives from the Food and Drug Administration and National Institutes of Health, biopharmaceutical industry members, medical researchers, health care providers, the medical device industry, the Medicare program, the Medicaid program, and patient advocates.
 (d)Request for informationNot later than 3 months after the date of the enactment of this section, the Secretary shall issue a request for information seeking public feedback regarding ways in which the Centers for Medicare & Medicaid Services can help address the opioid crisis through the development of and application of the action plan.
 (e)Report to CongressNot later than March 1, 2019, the Secretary shall submit to Congress, and make public, a report that includes a summary of steps taken under the action plan, recommendations that have emerged under the action plan, and the Secretary’s planned next steps with respect to the action plan.
 (f)Definition of Medication-Assisted treatmentIn this section, the term medication-assisted treatment includes opioid treatment programs, behavioral therapy, and medications to treat substance abuse disorder.
			2.Report on coverage, coding, and reimbursement policies under Medicare
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall—
 (1)identify— (A)medical devices that are non-opioid based treatments approved by the Food and Drug Administration for the management of acute pain and chronic pain;
 (B)medical devices that are non-opioid based treatments approved by the Food and Drug Administration that monitor substance use withdrawal and prevent overdoses of controlled substances; and
 (C)medical devices that are non-opioid based treatments approved by the Food and Drug Administration that treat substance use disorder; and
 (2)submit to the Committee on Finance of the Senate and the Committees on Ways and Means and Energy and Commerce of the House of Representatives, and publish on a public Internet website of the Department of Health and Human Services, a report containing recommendations on ways to encourage the use of such medical devices by individuals entitled to benefits under part A of title XVIII of the Social Security Act and enrolled under part B of such title (including individuals enrolled in a Medicare Advantage plan under part C of such title or in a prescription drug plan under part D of such title) and individuals enrolled under a State plan under title XIX of such Act.
 (b)ContentsThe report under subsection (a) shall include an analysis of the following, with respect to the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act:
 (1)Various opioid alternatives for pain treatment that are covered under such programs, that are not covered under such programs, that have limited coverage under such program, or with respect to which there are payment barriers under such programs.
 (2)Various medical devices that monitor substance use withdrawal and prevent overdose of controlled substances that are covered so covered, that are not so covered, that have such limited coverage, or with respect to which there are such payment barriers.
 (3)Various medical devices that treat substance use disorder and opioid use disorder that are so covered, that are not so covered, that have such limited coverage, or with respect to which there are such payment barriers.
 (4)Access to payment codes used by health care providers that promote alternative options for pain management therapies without the use of opioids, including minimally invasive pain therapies.
 (5)Ways to improve communications between Medicare prescription drug plans and Medicare Advantage plans, Medicare and Medicaid health care providers, and Medicare beneficiaries and Medicaid beneficiaries on the potential harm associated with the use of opioids and other controlled substances, including the need to safely store and dispose of supplies relating to the use of opioids and other controlled substances.